Citation Nr: 1741568	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right sacroiliitis for the period prior to November 14, 2016, and in excess of 20 percent for the period from November 14, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right sacroiliitis (back disability) and assigned a noncompensable rating, effective June 30, 2011.  Thereafter, the Veteran submitted a timely notice of disagreement regarding the initial rating assigned, and in November 2016, the RO increased the Veteran's initial rating for her back disability to 10 percent for the period prior to November 14, 2016, and 20 percent for the period from November 14, 2016.

The Veteran was duly scheduled to testify before a Veterans Law Judge in March 2017.  The Veteran did not appear for this hearing and has not requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2016) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).  In doing so, the Board acknowledges that notes in the claims file indicate that recent correspondence has been returned as undeliverable, but finds that proper notice of the scheduled hearing was sent to the Veteran's last known address and her hearing notification letter was not returned as undeliverable.

The issues of the Veteran's entitlement to service connection for a hip disability and migraines were raised by the record in the Veteran's May 2012 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, a remand is necessary to adequately rate the Veteran's back disability.

The Board finds that the Veteran's November 2016 VA back examination is inadequate because the examiner did not test her range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Additionally, while the examiner reported that the Veteran experiences pain that is productive of functional loss and the Veteran's range of motion is outside the normal range due to pain, the examiner failed to note the degree to which this pain and other functional limitations have limited the Veteran's range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44-45 (2011) (indicating that an examination lacks sufficient detail necessary for a disability rating when range-of-motion loss specifically due to pain and any functional loss during flare-ups are not addressed).  Thus, another examination must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of her service-connected back disability, to include any functional effects.  The Veteran's claims file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished. 

The examiner should determine the range of motion, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  The VA examiner should state whether the lumbar spine is or can be considered a "weight-bearing joint" for purposes of range of motion testing of the joint.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should also note whether the Veteran has any neurologic abnormalities of the right and/or left lower extremities that are associated with her service-connected back disability and note the severity of any such abnormalities.

The examiner should also note whether the Veteran has any neurologic abnormalities (such as bowel or bladder impairment) that are associated with her service-connected back disability and note the severity of any such abnormalities.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

